DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kuono (US 9278451 B2), hereinafter Kuono in view of Oumi (US 10118295 B2), hereinafter Oumi.
Regarding claim 1, Kuono teaches:
A control method for a robot, the control method comprising: 
Setting operation modes (see at least Fig. 4 which shows different operation modes and the criteria used to determine when to set them).
And selecting one of the first operation mode and the second operation mode and executing an operation of the robot (See at least Figure 4 which shows how different operation modes are selected).
Kuono does not teach, but Oumi teaches:
Setting a first operation mode using a first deviation threshold as a threshold to detect a deviation error in an amount of control and a second operation mode using a second deviation threshold that is higher than the first deviation threshold (see at least Col. 8 lines 4 – 17: “For example, the operation range setting part 41 transmits to the operation control part 21 the farthest allowable position on the positive side of the X-axis from the current position of the robot 1 when moving the robot 1 to the positive direction of the X-axis. The operation control part 21 executes control for stopping the robot 1 when a movable distance is less than the predetermined stop judgement value. When the robot 1 is stopped, control for maintaining a stop state of the robot 1 is executed. When the movable distance is greater than or equal to the predetermined stop judgement value and less than the deceleration judgement value, the operation control part 21 executes control for driving the robot at a speed slower than a normal manual operation speed”).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Kuono with the deviation thresholds as taught by Oumi because such a modification would improve the safety and efficiency of the robotic operation by controlling the speed and position of the robot based on which threshold it has crossed rather than opting for an instantaneous shutdown.

Regarding claim 2, the combination of Kuono and Oumi teaches the control method according to claim 1.
Kuono does not explicitly teach, but Oumi teaches:
Wherein the robot has an arm pivoting about an axis (see at least Col. 3 lines 27 – 38: “The robot 1 includes an arm drive apparatus for driving each arm 12. The arm drive apparatus includes an arm drive motor 14 arranged within the joint part 13. When the arm drive motor 14 drives, the arm 12 can turn toward a desired direction at the joint part 13. The robot 1 includes a base part 19 for supporting the arm 12 and a revolving part 11 revolving about the base part 19”);
And the amount of control includes position or speed of the axis (see at least Col. 8 lines 4 – 17: “For example, the operation range setting part 41 transmits to the operation control part 21 the farthest allowable position on the positive side of the X-axis from the current position of the robot 1 when moving the robot 1 to the positive direction of the X-axis. The operation control part 21 executes control for stopping the robot 1 when a movable distance is less than the predetermined stop judgement value. When the robot 1 is stopped, control for maintaining a stop state of the robot 1 is executed. When the movable distance is greater than or equal to the predetermined stop judgement value and less than the deceleration judgement value, the operation control part 21 executes control for driving the robot at a speed slower than a normal manual operation speed”).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the invention of Kuono with the robot arm pivoting about an axis as well as the speed and position control as taught by Oumi in order to provide greater versatility, control, and efficiency to the invention by providing greater freedom of movement to the robotic arm.

Regarding claim 3, the combination of Kuono and Oumi teaches the control method according to claim 2.
Kuomo does not teach, but Oumi teaches:
Wherein the amount of control includes both position and speed of the axis (see at least Col. 8 lines 4 – 17: “For example, the operation range setting part 41 transmits to the operation control part 21 the farthest allowable position on the positive side of the X-axis from the current position of the robot 1 when moving the robot 1 to the positive direction of the X-axis. The operation control part 21 executes control for stopping the robot 1 when a movable distance is less than the predetermined stop judgement value. When the robot 1 is stopped, control for maintaining a stop state of the robot 1 is executed. When the movable distance is greater than or equal to the predetermined stop judgement value and less than the deceleration judgement value, the operation control part 21 executes control for driving the robot at a speed slower than a normal manual operation speed”).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the invention of Kuono with the speed and position control as taught by Oumi in order to provide greater control, and efficiency to the invention by providing further options with which to control the robot.

Regarding claim 4, the combination of Kuomo and Oumi teaches the control method according to claim 1.
Kuono does not teach, but Oumi teaches:
Wherein the robot has a plurality of axes (see at least Col. 3 lines 27 – 38: “The robot 1 includes an arm drive apparatus for driving each arm 12. The arm drive apparatus includes an arm drive motor 14 arranged within the joint part 13. When the arm drive motor 14 drives, the arm 12 can turn toward a desired direction at the joint part 13. The robot 1 includes a base part 19 for supporting the arm 12 and a revolving part 11 revolving about the base part 19. The base part 19 is fixed on an installation surface 20. The revolving part 11 revolves about a drive axis extending in a vertical direction. When the revolving part 11 revolves, a direction of the arm 12 can be changed. The arm drive apparatus includes a drive motor for driving the revolving part 11”).
And the first deviation threshold and the second deviation threshold are set for each of the plurality of axes (see first Col. 3 lines 47 – 60: “The robot 1 includes a state detector for detecting a movement of the arm 12 with respect to the drive axis. The robot control apparatus 2 detects a position and a posture of the robot 1 from an output of the state detector. The state detector in the present embodiment includes a rotation position detector 15 attached to the arm drive motor 14. The rotation position detector 15 detects a rotation position when the arm drive motor 14 drives. A posture of the arm 12 at the joint part 13 can be detected based on the rotation position of each arm drive motor 14. Further, the state detector includes a rotation position detector attached to a drive motor for driving the revolving part 11. A direction to which the arm 12 is extended can be detected based on the rotation position of the revolving part 11”. 
See further “With reference to FIG. 4, it is preferable that the interference calculation apparatus 4 executes the calculation of the operable range up to the limit position 71 with respect to each axis during a stop period of the robot 1. However, it may take a time when the interference calculation apparatus 4 executes the calculation of the operable range up to the limit position 71 with respect to all axes”).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Kuono with the plurality of axes and setting the deviation threshold for each of the axes as taught my Oumi in order to further enhance the safety of the robotic device by taking all of the degrees of freedom of the robot into account. 

Regarding claim 8, Kuono teaches:
A robot system comprising: 
A mobile robot having a mobile pedestal and a manipulator installed at the mobile pedestal (see at least: Fig. 1 and Col. 4 lines 33 – 36: “The robot 3 has a working arm 24, a base 11 that supports the working arm 24, and a moving mechanism 12 that moves this base 11. As illustrated in FIG. 1, the base 11 supports one working arm 24”); 
And a control device controlling the mobile robot (see at least Fig. 1 which shows a motion controller), wherein the control device has: 
An operation mode storage unit storing a first operation mode and second operation mode (see at least Fig. 1 which shows a Motion Mode Storage Unit) 
And an operation execution unit selecting one of the first operation mode and the second operation mode and executing an operation of the mobile robot (see at least Fig. 1 which depicts the motion controller connected to a Condition Determination Unit and a Motion Mode Switching Unit).
Kuono does not teach, but Oumi teaches:
Wherein the first operation mode uses a first deviation threshold and the second operation mode uses a second deviation threshold to detect a deviation error in an amount of control (see at least Col. 8 lines 4 – 17: “For example, the operation range setting part 41 transmits to the operation control part 21 the farthest allowable position on the positive side of the X-axis from the current position of the robot 1 when moving the robot 1 to the positive direction of the X-axis. The operation control part 21 executes control for stopping the robot 1 when a movable distance is less than the predetermined stop judgement value. When the robot 1 is stopped, control for maintaining a stop state of the robot 1 is executed. When the movable distance is greater than or equal to the predetermined stop judgement value and less than the deceleration judgement value, the operation control part 21 executes control for driving the robot at a speed slower than a normal manual operation speed”).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Kuono with the deviation thresholds as taught by Oumi because such a modification would improve the safety and efficiency of the robotic operation by controlling the speed and position of the robot based on which threshold it has crossed rather than opting for an instantaneous shutdown.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kuono and Oumi in view of DiMaio (US 20190231460 A1), hereinafter DiMaio.
Regarding claim 5, the combination of Kuono and Oumi teaches:
The control method according to claim 1.
Kuono teaches:
Wherein the robot is a mobile robot having a mobile pedestal and a manipulator installed at the mobile pedestal (see at least: Fig. 1 and Col. 4 lines 33 – 36: “The robot 3 has a working arm 24, a base 11 that supports the working arm 24, and a moving mechanism 12 that moves this base 11. As illustrated in FIG. 1, the base 11 supports one working arm 24”);
Kuono fails to teach but DiMaio teaches:
The first operation mode is a mode where the manipulator operates in a state where the mobile pedestal is stopped, and the second operation mode is a mode where the mobile pedestal moves in a state where the manipulator does not change in attitude (See at least [0030]: “In some implementations, the processor operates a braking mechanism to inhibit movement of the base away from an optimal base location envelope. In some implementations, operating the robotic arm to maintain the position (and/or orientation) of the distal portion during the manual repositioning of the base includes: operating a powered joint of the robotic arm separately from, or concurrent with, selectively operating a release mechanism of a passive joint of the robotic arm”).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Kuono with the different states of the base and manipulator as taught by DiMaio because such a modification would improve the safety and efficiency of the device by preventing unwanted movements or damage due to the base slipping while the arm is moving, or the arm moving while the mobile base is travelling.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kuono, Oumi, DiMaio and Piercy (US 5039254 A), hereinafter Piercy.
Regarding claim 6, the combination of Kuono, Oumi, and DiMaio teaches the control method according to claim 5. 
Kuono teaches operation modes (see at least Fig. 2).
Kuono fails to teach:
Wherein the second operation mode is a mode where the mobile pedestal moves in a state where a motor on each axis in the manipulator is servo-locked.
DiMaio teaches an operation mode in which the mobile pedestal moves in a state where the robotic arm is inhibited (See at least [0030]: “In some implementations, the processor operates a braking mechanism to inhibit movement of the base away from an optimal base location envelope. In some implementations, operating the robotic arm to maintain the position (and/or orientation) of the distal portion during the manual repositioning of the base includes: operating a powered joint of the robotic arm separately from, or concurrent with, selectively operating a release mechanism of a passive joint of the robotic arm”). 
Piercy teaches in which a motor on each axis in the manipulator is servo-locked (see at least Col. 4 lines 55 – 60: “locking means for selectively locking the clamping mechanism in a closed position, locking the extending arm to the shoulder joint, and locking the shoulder joint to the platform”). 

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the invention of Kuono with the method of locking the motors as taught by Piercy in order to provide greater security to the arm by securely locking the joints which would further provide the benefit of safety to nearby humans and surrounding objects.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kuono, Oumi, DiMaio and Saito (US 20190138009 A1), hereinafter Saito.
Regarding claim 7, the combination of Kuono, Oumi, and DiMaio teaches the control method according to claim 5.
Kuono further teaches:
Wherein the mobile pedestal is a mobile platform travelling on a floor surface (see at least Fig. 1 which shows a mobile platform supporting a robotic arm, and see further col. 6 lines 10 – 20 which reference the robot detecting objects or movement of things on the floor for the sake of obstacle avoidance, implying that the robot itself is travelling on a floor surface). 
Kuono fails to teach but Saito teaches:
Accepting an environment condition including a type of the floor surface (see at least [0123] which discloses performing a Simultaneous Location and Mapping of the surrounding environment. See further [0127] which discloses in which this process is able to detect regions of the floor which will be difficult for the robot to navigate);
And selecting a candidate value for the deviation threshold according to the environmental condition (see at least [0102] and [0103] which discloses the ability to dynamically change a threshold value based on environment readings including vibrations from a floor in an industrial environment in order to prevent the mobile robot with a manipulator arm from falling over). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Kuono with the environmental sensing features of Saito in order to ensure that the robot is adaptive to its environment, thereby increasing its effectiveness at responding to potential obstacles or unexpected environmental changes, which in turn improves its efficiency by avoiding unwanted damages or errors.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH NELESKI whose telephone number is (571)272-6064. The examiner can normally be reached 10 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ADAM MOTT can be reached on (571)270-5376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/E.R.N./Examiner, Art Unit 3664                                                                                                                                                                                                        
/ADAM R MOTT/Supervisory Patent Examiner, Art Unit 3664